MEMORANDUM ***
Appellee was granted summary judgment in the civil action underlying this Privacy Act1 appeal.2 The franchise agreement is terminated, and no timely appeal has been filed in the S.D.N.Y. action. There is no “effectual relief’ this panel could grant under Church of Scientology v. United States.3 This appeal is therefore moot.
APPEAL DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. 5 U.S.C. § 552a.


. See Dunkin’ Donuts v. Ban Donut, 242 F.Supp.2d 296 (S.D.N.Y.2003).


. 506 U.S. 9, 113 S.Ct. 447, 121 L.Ed.2d 313 (1992).